         Case 2:19-cv-03226-JHS Document 32 Filed 09/03/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 RICHARD CAMPBELL,

                         Plaintiff,
                                                            CIVIL ACTION
        v.                                                  NO. 19-3226

 THE TRAVELERS HOME AND MARINE
 INSURANCE COMPANY,

                         Defendant.


                                              ORDER

       AND NOW, this 3rd day of September 2021, upon consideration of Defendant’s Motion

for Summary Judgment (Doc. No. 20), Plaintiff’s Response in Opposition (Doc. No. 23), and

Defendant’s Reply (Doc. No. 24), it is ORDERED that Defendant The Travelers Home and

Marine Insurance Company’s Motion for Summary Judgment (Doc. No. 20) is GRANTED. The

Clerk of Court shall mark this case closed.



                                                  BY THE COURT:



                                                  /s/ Joel H. Slomsky____
                                                  JOEL H. SLOMSKY, J.
